Citation Nr: 1500641	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-13 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to VA aid and attendance or housebound benefits as the Veteran's surviving spouse.   


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had recognized guerilla service from December 1944 to December 1945.  He died in November 2000.  The Appellant is the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Manila, the Republic of the Philippines, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Appellant's claim of entitlement to service connection for the cause of the Veteran's death; denied both VA improved death pension benefits and accrued VA benefits; and determined that the Appellant was not entitled to VA aid and attendance and housebound benefits as the Veteran's surviving spouse.  In July 2013, the Board advanced the Appellant's appeal on the docket on its own motion.  In August 2013, the Board determined that new and material evidence had been received to reopen the Appellant's claim of entitlement to service connection for the cause of the Veteran's death; denied both VA improved death pension benefits and VA accrued benefits; and remanded the issues of service connection for the cause of the Veteran's death and the Appellant's entitlement to VA aid and attendance and housebound benefits as the Veteran's surviving spouse to the RO for additional action.  

In February 2014, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in internal medicine.  In March 2014, the requested VHA opinion was incorporated into the record.  In June 2014, the Appellant was provided with a copy of the VHA opinion.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Appellant's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

In June 2014, the Appellant submitted an undated "Additional Medical Opinion" from C. Parayno, M.D.  The RO has not considered the additional relevant evidence.  The Appellant has not waived RO consideration of the additional evidence.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has invalidated the regulations which empowered the Board to consider additional evidence without prior RO review in the absence of a waiver of such review by the Appellant.  Disabled American Veterans vs. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issues of service connection for the cause of the Veteran's death and the Appellant's entitlement to VA aid and attendance and housebound benefits as the Veteran's surviving spouse.  If any benefit sought on appeal remains denied, the Appellant should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Appellant's claims for benefits, to include a summary of the evidence and applicable law and regulations considered since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

2.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

